642 P.2d 1167 (1982)
292 Or. 822
In the matter of Farrell, Sonya and Jennifer, Minor Children.
State ex rel. Juvenile Department of Multnomah County, Respondent On Review,
v.
DEBORAH FARRELL, Petitioner On Review.
CA 19784; SC 28483.
Supreme Court of Oregon, In Banc.[*]
Submitted on Petition for Review March 11, 1982.
Decided April 6, 1982.
James F. O'Rourke, Jr., Portland, for the petition. With him on the petition was John S. Marandas, Portland.
*1168 MEMORANDUM OPINION.
Petitioner seeks review of a Court of Appeals decision 640 P.2d 652, affirming without opinion an order terminating her parental rights to her two daughters. The trial court found the requisite facts by a preponderance of the evidence as specified in ORS 419.525(2). Petitioner contends that the statutory standard is inadequate to meet the requirements of the Due Process Clause of the Fifth and Fourteenth Amendments to the United States Constitution.
Since the Court of Appeals decision, the United States Supreme Court decided the case of Santosky v. Kramer, ___ U.S. ___, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982), in which it held that the preponderance standard is inadequate and the "clear and convincing evidence" standard of proof is adequate to satisfy due process requirements for parental termination cases. We therefore allow review and, upon review, summarily reverse and remand to the Court of Appeals for reconsideration in light of Santosky v. Kramer.
Reversed and remanded.
NOTES
[*]  Linde, J., did not participate in this decision.